Citation Nr: 1509072	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-08 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for migraine headaches.

2. Entitlement to a disability rating higher than 70 percent for major depressive disorder.

3. Entitlement to a disability rating higher than 20 percent for degenerative disc disease of the thoracolumbar spine with musculoskeletal strain of the lumbosacral spine.

4. Entitlement to a disability rating higher than 20 percent for musculoskeletal strain of the cervical spine with degenerative changes.

5. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran is a career National Guardsman who served on active duty from January 1991 to July 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2010 and December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The 2010 rating decision denied entitlement to TDIU; increased the rating for the Veteran's service-connected major depressive disorder from 30 to 70 percent; continued the 20 percent rating for the Veteran's thoracolumbar spine disability; and continued the 20 percent rating for the Veteran's cervical spine disability.  The 2011 rating decision denied reopening a claim of service connection for migraine headaches.

The Board observes that a Statement of the Case was not issued on the three increased rating claims; however, in its March 2014 Supplemental Statement of the Case the RO explained that it considered those disabilities to be in appellate status because the rating decision that denied TDIU failed to increase the rating for those disabilities to the schedular maximum.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In substantive appeals (VA Form 9) dated in April 2012, and April 2013, the Veteran requested a hearing.  In correspondence dated in February 2015 he specified that the hearing be done by videoconference.  As the Veteran's request for a videoconference Board hearing was made prior to issuance of a Board decision, the case is remanded for scheduling of that hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing and provide adequate notice to the Veteran and his representative of this hearing in accordance with applicable procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

